DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18, and Species I, directed to a laminate with oriented fibers, i.e. claim 15, in the reply filed on September 13, 2021 is acknowledged. The claims directed to a non-elected species and invention, i.e. claims 16 and 19-27, are hereby withdrawn from consideration. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 14, 15, and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 11, 12, 15, and 18 of copending Application No. 16/707,722. Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12, 15, and 18 of copending Application No. 16/707,722.
Claims 1-11, 14, 15, and 17 are identical to claims 1-9, 11, 12, 15, and 18 of the copending application.  Instant claim 18, although not identical to any of the claims of the copending application, is not patentably distinct because the product of the copending claims has the structure implied by the product-by-process limitations of claim 18. See MPEP 2113.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claims 1, 2, 12, 13, 15, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of copending Application No. 16/706,021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 1, 2, 12, 13, 15, 17, and 18 are explicitly recited in or rendered obvious due to overlapping numerical ranges by claims 1, 2, 5, and 6 of the copending application.  The product of the copending claims also meets the limitations of instant claim 18 because it has the structure implied by the recited product-by-process limitations. See MPEP 2113. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite because it recites "said bottom and top exterior layers".  Although claim 1 recites bottom and top layers, it does not state that the layers are "exterior".  As such, the recitation of "said bottom and top exterior layers" lacks proper antecedent basis and it is unclear if the recited exterior layers are the same bottom and top layers of claim 1 or a different set of layers that are located on the exterior of the 
 
Claim 4 is indefinite because it recites a coefficient of thermal expansion ("CTE") without reciting any units.  Without knowing the units for the required CTE, it is impossible to determine if a material meets the claim.  For the sake of compact prosecution and because it is reported as such in Table 6, the CTE in claim 4 is interpreted herein as being in units of "(in./in.)/ºF".  Appropriate correction is required.  

Claims 5 and 6 are indefinite because it is unclear what types of strain are being measured, to what the recited units of force refer, and to what the recited percentages refer. Although the claim lists a test, i.e. ASTM D3039-08, that was used to acquire the recited values, the ASTM document describing the test discusses different types of strain, e.g. ultimate tensile strain and transition strain (p. 2).  The document also reports different strengths, stresses, and moduli as having units of force (p. 6, 9, 10).  The document also refers to various percentages including volume percent, bending percentage, percentages of moisture loss and weight, and coefficient of variation statistic in percent (p. 2, 4, 7, 9, 16). The ASTM document also states that the tension specimen sampling method, coupon type and geometry, conditioning travelers (if required), tensile properties, and data reporting format should be specified before performing its tests (p. 6).  As such, it is not clear what parameters have been used or measured or what results are required for a product to meet the limitations of these claims.  Further explanation is required.  

Claim 7 is indefinite because it recites an "ultimate strength" but refers to a test that can be used to measure "ultimate tensile strength".  For the sake of compact prosecution, claim 7 is interpreted herein as discussing an ultimate tensile strength.  Appropriate correction is required. 

Claim 10 is indefinite because it recites that "the fibers have a length of at least about 1 cm…".   As there are various types of fibers recited in claim 1, it is unclear to which fibers "the fibers" of claim 10 refers.  Additionally, the court has held that claims reciting "at least about" were invalid for indefiniteness where there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about."  As the term "about" has not been defined and has not been established as having a specific meaning in the relevant field, the lower point of the claimed range is unclear.  For the sake of compact prosecution, "the fibers" is considered herein to refer to any of the fibers of claim 1 and are required to have a length that can reasonably be considered "about" 1 cm or greater.  Appropriate correction is required. 

Claim 11 is indefinite because it recites "the fibers" but does not make clear to which of the multiple types of previously-discussed fibers it refers.  For the sake of compact prosecution, "the fibers" is considered herein to refer to any of the fibers of claim 1.

Claims 5-8, 10, and 11 are also indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 5 broadly recites "a strain at 1,000 psi of from 0.05 % to about 0.3 %" followed by a narrower range of "from about 0.1 % to about 0.2 %"; 
Claim 6 broadly recites "a strain at 2,500 psi of from 0.1 % to about 0.7 %" followed by a narrower range of "from about 0.3 % to about 0.5 %";
Claim 7 broadly recites "an ultimate strength of about 8,000 psi to about 20,000 psi" followed by a narrower range of "10,000 psi to about 17,000 psi";
Claim 8 broadly recites "a density of about 30 lb/ft3 to about 50 lb/ft3" followed by the narrower range of "about 35 lb/ft3 to about 40 lb/ft3";  
Claim 10 broadly recites fiber lengths of "at least about 1 cm" followed by the narrower ranges of [at least about] "3 cm" and "5 cm"; and 
Claim 11 broadly recites fiber diameters of "about 1 to 50 microns" followed by the narrower range of "about 5 to about 25 microns". 
 The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the sake of compact prosecution each claim is interpreted herein as only requiring its broader recited range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US PG Pub. No. 2007/0202314) in view of Colan (Colan Australia, "UnitaPE060-Fiberglass Woven Tape Unidirectional 1000G/M2 60MM, 2016, p. 1) and Blinkhorn (US PG Pub. No. 2014/0216847).
Regarding claims 1, 2, 14, 15, 17, and 18, Youn teaches a composite laminate (1) structure comprising a core (10), which may comprise a mixture of glass and thermoplastic fibers, that is sandwiched between a top layer (20) and a bottom layer (20) (i.e. which are located on opposite sides of the core), each of which may include a continuous-reinforcing fiber prepreg comprising unidirectional, continuous-fiber tape, which may be made up of glass fibers and thermoplastic laminated to each other (Figure 1; Abstract, par. 35, 36, 40, 42, 43).  
The teachings of Youn might be considered to differ from the current invention in that the tape used in his top and bottom layers are not explicitly taught to be woven.  However, as there are only two choices in this regard—woven or not-woven—the decision to make the fibers in Youn's tapes to be woven is a selection from a very limited number of choices (2).  As such it would have been obvious to one of ordinary 
The teachings of Youn further differ from the current invention in that the center layer is not explicitly taught to be a nonwoven thermoplastic/fiberglass mix matte and in that his upper and lower layers are not explicitly taught to be "heat sealed" to the core layer.  However, as discussed above, Youn teaches that the layer may comprise both thermoplastic and glass fibers.  Youn also teaches that the composite product may be used in automobile parts and that the adjoined layers are cooled after they are adjoined, which implies heat-fusing has occurred (par. 16, 44).  Blinkhorn further teaches a composite product that can be used in high-strength automotive parts, which includes a core comprising a nonwoven matte of mixed fiberglass and thermoplastic fibers (par. 7, 11, 28-30).  The core material is beneficial because it offers a nearly uniform weight distribution, can be tailored to achieve the desired mechanical, acoustic, and thermal properties, and can be formed into automotive products of various shapes that offer 
The limitations directed to the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps but rather to the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 




Regarding claim 3, Youn teaches that his panel may have a thickness of 1 to 3 mm (i.e. 0.039 to 0.12 inches) (par. 45).  The instantly claimed thickness range is obvious in view of Youn. See MPEP 2144.05. 

Regarding claim 4, the teachings of the cited prior art differ from the current invention in that the thermal expansion coefficient of the combined product discussed above is not disclosed.  However, Youn does exemplify products having thermal expansion coefficients of 12 x 10 -6 (m/m)/ºC, or about 6.67 x 10-6 (in/in)/ ºC and teaches that panels having a low thermal expansion coefficient, such as what his products demonstrate, suffer less thermal deformation caused by the daily range of temperatures (par. 72, 75).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art composite product to have a thermal expansion coefficient of about 6.67 x 10-6 (in/in)/ ºC because such a thermal expansion coefficient allows composite products to be more resistant to thermal deformation, including deformation caused by daily temperatures, and because Youn teaches that a such a thermal expansion coefficient is appropriate for his products. 

	Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the density of the combined product discussed above is not disclosed.
However, Youn does exemplify products having a density of 0.63 and 1.2 g/cc and discusses his panels being light- or lighter-weight, including as appropriate for an automotive part (Tables 3 and 5; par. 63, 65, 76).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art composite product to have a density in the range of 0.63 to 1.2 g/cc (or about 39 to 75 lb/ft3) because Youn teaches that products with such densities are light weight, appropriate for automotive products, and appropriate for his product.  The instantly claimed density ranges are obvious in view of Youn.  See MPEP 2144.05.
Regarding claims 10 and 11, Blinkhorn teaches that the reinforcing fibers in his core material (i.e. which are fibers in the "composite") may have lengths of about 5 to 100 mm and diameters of about 8 to 25 µm (par. 29).  The instantly claimed lengths and diameters are anticipated by Blinkhorn.  Additionally, as no criticality has been shown, such selections are prima facie obvious selections of dimension/shape that do not define the claimed invention over the prior art. See MPEP 2144.04.  

	Regarding claims 12 and 13, Blinkhorn' core may have an area weight of 400 to 2500 m/g2 (par. 61).  The teachings of Blinkhorn differ from the current invention in that he does not explicitly teach a thickness for his taught area weight range. However, as no criticality has been shown, such a selection is a prima facie obvious selection in dimension that does not define the claimed invention over the prior art. See MPEP 2144.04.  Blinkhorn also teaches that his composite material may be compressed to a thickness of about ¼ inches (i.e. about 6 mm) (par. 71). As such, it would have been obvious to one of ordinary skill in the art to configure Blinkhorn's nonwoven core in the prior art product to have a thickness of ¼ inches, which is about 6 mm, at any of the weights taught by Blinkhorn, because Blinkhorn teaches that such a thickness and weights are appropriate for his core material.  The instantly claimed thickness ranges are anticipated by or sufficiently close to that of Blinkhorn to be rendered obvious. See MPEP 2144.05. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of Ou (Ou, Y. et al. Polymers, 2016, vol. 8, is. 196, p. 1-16). 
Regarding claims 5 and 6, the teachings of the cited prior art differ from the current invention in that levels of strain are not reported.  As noted above, it is not clear what particular types of strain, measures of strain, or conditions under which the recited strains are demonstrated are required by the claims.  However, as noted above, the prior art product is a composite and contains fiber-reinforced layers. Ou further teaches that various mechanical properties are affected by the amount of strain in a material.  For example, materials have been reported that demonstrate a variation in tensile properties, elastic modulus, tensile strength, and toughness as a function of strain (p. 2-3).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate strain for the prior art product, including selecting to configure the product to demonstrate a strain in the recited ranges, according to the desired/required tensile properties, elastic modulus, tensile strength, and toughness required for the intended application.  





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of De Sarkar (US PG Pub. No. 2009/0298992), as evidenced by Corrosionpedia (Corrosionpedia "Ultimate Tensile Strength", 2018, p. 1-5). 
Regarding claim 7, the teachings of the cited prior art differ from the current invention in that the ultimate tensile strength of the taught composite is not disclosed.  .  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of Foss (US PG Pub. No. 2016/0121814). 
	

Regarding claim 9, the teachings of the cited prior art differ from the current invention in that the burn rate of the composite is not disclosed.  However, as discussed above, the composite is intended to be used as an automotive part. Foss further teaches that there is a need for improved fire resistance in vehicles, particularly with all-electric vehicles, and discloses that some automotive manufactures now require materials to have a burn rate that does not exceed 1 inch per minute (par. 9, 10). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art composite to have as low of a burn rate as possible, including configuring 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784